 



INTELLECTUAL PROPERTY SALE AND PURCHASE AGREEMENT

 

THIS INTELLECTUAL SALE AND PURCHASE AGREEMENT (this “Agreement”) is made as of
May 3, 2018 (the “Effective Date”) by and between Luckwel Pharmaceuticals Inc.
(formerly known as Luckycom Pharmaceuticals Inc.), a Nevada corporation having
its business address at11757 Katy Freeway,Suite 1300-A, Houston, Texas 77079
(“Purchaser”) and Luckwel Asia Limited (f/k/a Essential Choice Ventures Ltd), a
British Virgin Islands corporation having its business address at Suite 1504,
15th Floor, Chinachem Tower 34-37 Connaught Road Central ,Hong Kong (“Seller”)
(“Purchaser” and with “Seller”, the “Parties” or singularly a “Party”).

 

Background

 

WHEREAS, Seller is in various stages of developing and manufacturing certain
medicines as set forth in Exhibit A (“Drugs”);

 

WHEREAS, Purchase desires to purchase the intellectual rights to the Drugs; and

 

WHEREAS, the Parties wish to set forth the terms and conditions pursuant to
which Purchaser will purchase these Drugs from Seller.

 

WHEREFORE, in consideration of the foregoing and the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

1. Definitions

 

(a) “Drugs” means the three generic medicines to treat hypertension and high
cholesterol and two advanced drug candidates - KL008 for treatment of
hypertension and KL009 for treatment of high cholesterol in various stages of
being developed and manufactured as set forth in Exhibit A hereto.

 

(b) “Closing” means a date and time as mutually agreed to by the Parties upon
which all transactions contemplated herein will take place simultaneously, and
where the Parties shall deliver an executed Bill of Sale substantially in the
form of Exhibit B attached hereto and all other documents deemed necessary and
reasonable to consummate the transactions set forth in this Agreement, and no
transaction shall be deemed to have been completed and no documents or
certificates shall be deemed delivered until all other transactions are
completed and all other documents and certificates are delivered.

 

2. Purchase and Sale of Drugs.

 

Upon and subject to the terms and conditions of this Agreement, Purchaser shall
purchase from Seller and Seller shall sell, transfer, convey, assign and deliver
to Purchaser, at the Closing, for the consideration set forth in Section 3
below, all right, title and interest in, to and under the Drugs subject to no
debts, liens or any liabilities whatsoever.

 

3. Pricing and Payment Terms; Further Assurances.

 

(a) As the full purchase price and consideration for the Drugs, Purchaser shall
pay or cause to be paid on Closing (i) US$40,000 (Forty Thousand United States
Dollars) and (ii) issue or caused to be issued an aggregate 125,000,000 (One
Hundred Twenty Five Million) newly issued restricted shares of common stock of
Purchaser to the Seller and/or its designees (the “Stock Issuance”).

 

(b) Seller understands and acknowledges that except as set forth in this
Agreement, the offering and issuance of the Stock Issuance pursuant to this
Agreement will not be registered under the Securities Act of 1933, as amended
(the “Securities Act”) or any foreign or state securities laws on the grounds,
amongst other things, that the offering, sale, exchange and issuance of
securities contemplated by this Agreement are exempt from registration pursuant
to Section 4(a)(2) of the Securities Act, and that Purchaser’s reliance upon
such exemption is predicated in part upon the Seller’s representations herein
and upon the representations contained in the Stockholder Representation
Letters, the form of which is attached as Exhibit C to this Agreement. Seller
agrees that the Stock Issuance will and may not be sold, offered for sale,
pledged, hypothecated, or otherwise transferred (collectively, a “Transfer”)
except in compliance with the Securities Act, if applicable, and applicable
foreign and state securities laws, and with an opinion of Purchaser’s counsel to
such effect, the substance of which shall be reasonably acceptable to Purchaser
and Purchaser’s transfer agent, provided that the Stock Issuance may be pledged
in connection with a bona fide margin account secured by such securities. Seller
understands that the Stock Issuance can only be Transferred pursuant to
registration under the Securities Act or pursuant to an exemption therefrom.
Seller understands that to Transfer the Stock Issuance may require in some
jurisdictions specific approval by the appropriate governmental agency or
commission in such jurisdiction.

 

 1 

 



 

(c) To enable Purchaser to enforce the transfer restrictions contained in
Section 3(b), the Parties hereby consent to the placing of legends upon, and
stop-transfer orders with the transfer agent of the shares of common stock with
respect to the Stock Issuance, including, without limitation, the following:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

(d) At the request of Purchaser and without further consideration, Seller shall
execute and deliver such other instruments of sale, transfer, conveyance and
assignment and take such actions as Purchaser may reasonably request to more
effectively transfer, convey and assign to Purchaser, and to confirm Purchaser
rights to, title in and ownership of, the Drugs.

 

4. Representations and Warranties.

 

Each of the Parties (i) is an entity in good standing in their respective states
of incorporation and is qualified to do business in all necessary foreign
jurisdictions as so legally required, and (ii) has all the requisite power and
authority to execute and deliver this Agreement to which it is a party and to
perform its obligations hereunder.

 

5. No Interest in Intellectual Property of Seller.

 

Purchaser will acquire no interest in any property of Seller not expressly sold,
transferred, conveyed, assigned and delivered hereunder.

 

6. Exclusion of Warranty.

 

SELLER MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE DRUGS, AND
HEREBY SPECIFICALLY DISCLAIMS ALL IMPLIED AND STATUTORY WARRANTIES, BY OPERATION
OF LAW OR OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT OF A PATENT, TRADEMARK,
OR OTHER INTELLECTUAL PROPERTY RIGHT. NO REPRESENTATION OR OTHER AFFIRMATION OF
FACT, INCLUDING BUT NOT LIMITED TO STATEMENTS REGARDING CAPACITY, SUITABILITY
FOR USE OR PERFORMANCE, WHETHER MADE BY SELLER’S EMPLOYEES OR OTHERWISE, WHICH
IS NOT CONTAINED IN THIS AGREEMENT, SHALL BE DEEMED TO BE A WARRANTY BY SELLER
FOR ANY PURPOSE OR GIVE RISE TO ANY LIABILITY OF SELLER WHATSOEVER.

 

7. Limitation of Liability.

 

Purchaser acknowledges that the Drugs are sold “As is” and that in no event will
Seller retain any liability whatsoever for the Drugs sold under the terms of
this Agreement.

 

 2 

 

 

8. Governing Law.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York, without regard for its provisions with respect to
conflict of laws.

 

9. Jurisdiction.

 

Any claim, suit, action or proceeding initiated by any of the Parties (whether
in contract, tort or otherwise) arising out of this Agreement or the
relationship of the Parties hereunder, shall be filed and prosecuted only in the
state or federal courts in the State of New York, which the Parties agree shall
have exclusive jurisdiction over such matters and the Parties agree to submit to
the jurisdiction of such courts. Each of the Parties, to the extent permitted by
applicable law, hereby waives and agrees not to assert, by way of motion, as a
defense or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-referenced courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court. Each of the
Parties hereby agrees that its submission to jurisdiction is made for the
express benefit of the other Party hereto.

 

10. Termination.

 

This Agreement may, by notice given prior to its performance, be terminated as
follow:

 

(a) by mutual consent of the Parties; or

 

(b) by either Party, if the Closing has not occurred (other than through the
failure of such Party to comply with its obligations under this Agreement) by
the close of business on May 30, 2018 (the “Drop Dead Date”).

 

In the event of termination of this Agreement pursuant to this Section, this
Agreement shall forthwith become void and of no further force and effect and the
Parties hereto shall be released from any and all obligations hereunder.

 

11. Binding Effect.

 

This Agreement shall be binding upon the Parties hereto and their respective
successors and assigns; provided, however, that neither this Agreement nor any
Party’s rights or obligations hereunder may be assigned, or held in trust for a
third-party, by any Party hereto without the prior written consent of the other
Party.

 

12. Waiver of Conditions; Exhibits.

 

Any Party hereto may waive any condition provided in this Agreement for its
benefit. All of the Exhibits attached to this Agreement are hereby incorporated
herein and made a part hereof.

 

13. Notices.

 

Any notice, authorization, request or demand required or permitted to be given
hereunder shall be in writing at the address reflected above and shall be deemed
to have been duly given on the earlier of (i) the date when received by the
addressee, if sent by overnight courier or delivered personally, (ii) when
confirmation is confirmed by the sender’s fax machine, if sent by facsimile,
provided that a copy thereof is also contemporaneously sent to the addressee by
a method described in clauses (i) or (iii) of this Section, or (iii) the fifth
business day after the date when posted, if sent by registered or certified
mail, in any such case to the respective addresses specified in the introductory
paragraph of this Agreement.

 

Any Party may, by written notice delivered in accordance with this Section,
change the address to which any notices, authorizations, requests or demands are
to be delivered hereunder.

 

14. Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be binding as of the date first written above. Each such copy shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.

 

 3 

 

 

15. Amendment.

 

This Agreement may be amended at any time pursuant to a written instrument
signed by the Parties.

 

16. Interpretation.

 

Unless the context of this Agreement clearly requires otherwise, (a) references
to the plural include the singular, the singular the plural, the part the whole,
(b) references to any gender include all genders, (c) ”including” has the
inclusive meaning frequently identified with the phrase “but not limited to,”
(d) the word “or” shall be deemed to be inclusive, and (e) references to
“hereunder” or “herein” relate to this Agreement. The section and other headings
contained in this Agreement are for reference purposes only and shall not
control or affect the construction of this Agreement or the interpretation
thereof in any respect. Section, subsection, and Exhibit references are to this
Agreement unless otherwise specified. Capitalized terms set forth in the
Exhibits attached hereto shall have the same meanings as set forth in this
Agreement, unless defined otherwise in such Exhibit.

 

17. Construction.

 

The Parties agree and acknowledge that they have jointly participated in the
negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumptions or burdens of proof
shall arise favoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

 

18. No Third Party Rights.

 

Nothing in this Agreement shall be deemed to create any right on the part of any
person or entity not a party to this Agreement.

 

19. Waiver of Jury Trial.

 

The Parties specifically waive any right to trial by jury in any court with
respect to any contractual, tortious or statutory claim, counterclaim or
cross-claim against the other arising out of or connected in any way to this
Agreement because the Parties hereto, both of whom are represented by counsel,
believe that the complete commercial aspect of their dealing with one another
make a jury determination neither desirable nor appropriate.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 4 

 



 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 



Luckwel Pharmaceuticals Inc.           Signature           Date           By:  
  Name:   Kingrich Lee   Its:   Chief Executive Officer         Luckwel Asia
Limited           Signature             Date               By:         Name:  
Lijian Li   Its:   Director  



 

[SIGNATURE PAGE TO THE INTELLECTUAL PROPERTY SALE AND PURCHASE AGREEMENT]

 

 5 

 

 

Exhibit A

 

1. WELVASC

 

(amlodipine besylate) Tablets for Oral Administration

 

DESCRIPTION

 

WELVASC is the besylate salt of amlodipine, a long-acting calcium channel
blocker. Amlodipine is in a group of drugs called calcium channel blockers.
Amlodipine relaxes (widens) blood vessels and improves blood flow.

 

Amlodipine is used to treat high blood pressure (hypertension) or chest pain
(angina) and other conditions caused by coronary artery disease. This medication
is for use in adults and children who are at least 6 years old.[image_001.jpg]

 

 6 

 

 

2. WELTOR

 

(atorvastatin calcium) Tablets

 

Atorvastatin is in a group of drugs called HMG CoA reductase inhibitors, or
“statins.” Atorvastatin reduces levels of “bad” cholesterol (low-density
lipoprotein, or LDL) and triglycerides in the blood, while increasing levels of
“good” cholesterol (high-density lipoprotein, or HDL).

 

Atorvastatin is used to treat high cholesterol, and to lower the risk of stroke,
heart attack, or other heart complications in people with type 2 diabetes,
coronary heart disease, or other risk factors.

 

Atorvastatin is used in adults and children who are at least 10 years old.

 

[image_002.jpg]



 



 7 

 

 

3. WEDUET

 

(amlodipine besylate and atorvastatin calcium) Tablets for Oral Use

 

Atorvastatin is in a group of drugs called HMG CoA reductase inhibitors, or
“statins.” Atorvastatin reduces levels of “bad” cholesterol (low-density
lipoprotein, or LDL) and triglycerides in the blood, while increasing levels of
“good” cholesterol (high-density lipoprotein, or HDL). Amlodipine is in a group
of drugs called calcium channel blockers. Amlodipine relaxes the blood vessels,
improving blood flow and making it easier for the heart to pump.

 

The combination of amlodipine and atorvastatin WEDUET is used to treat high
blood pressure (hypertension) or chest pain (angina), and to lower the risk of
stroke, heart attack, and other heart complications in people with type 2
diabetes, coronary heart disease, or other risk factors.

[image_003.jpg]

 

4.KL008 (To be developed for treatment of hypertension)

 

5.KL009 (To be developed for treatment of high cholesterol)

 

 8 

 

 



Exhibit B

Bill of Sale

 

 9 

 

 

Exhibit C

 

May 3, 2018

 

Luckwel Pharmaceuticals Inc. (formerly known as Luckycom Pharmaceuticals Inc.)

11757 Katy Freeway,

Suite 1300-A, Houston,

Texas 77079

 

Stockholder Representation Letter

 

Ladies and Gentlemen:

 

Pursuant to the Intellectual Property Sale and Purchase Agreement (the
“Agreement”) dated as of May 3, 2018 (the “Agreement Date”), the undersigned
(the “Stockholder”) expects to receive from Luckwel Pharmaceuticals Inc., a
Nevada corporation (“Company”), shares of Company Common Stock (the
“Securities”) in exchange for the sale, transference, conveyance, assignment and
deliverance to Company all right, title and interest in, to and under the Drugs
(as defined in the Agreement). Capitalized terms used herein but not defined
will have the meanings ascribed to them in the Agreement. Stockholder whose
signature appears below, represents and warrants to Company that, as of the date
first written above and as of the Closing, the statements contained in this
Representation Letter are, and will be, correct and complete:

 

1. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER.

 

1.1. “Regulation S Exemption. The distribution of the Securities to the
Stockholder at the Closing is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Act”) pursuant to Regulation S
promulgated under the Act. Stockholder represents and warrants that Stockholder
is not a U.S. Person (as defined herein);

 

  (b) is not acquiring the Securities for the account or benefit of, directly or
indirectly, any U.S. Person (as defined herein);         (c) is resident in the
British Virgin Islands;         (d) (i) is knowledgeable of, or has been
independently advised as to, the applicable securities laws of the securities
regulators having application in the jurisdiction in which the Stockholder is
resident (the “International Jurisdiction”) which would apply to the acquisition
of the Parent Common,         (ii) is purchasing the Securities pursuant to
exemptions from prospectus or equivalent requirements under applicable
securities laws or, if such is not applicable, the Stockholder is permitted to
purchase the Securities under the applicable securities laws of the of the
securities regulators in the International Jurisdiction without the need to rely
on any exemptions,         (iii) acknowledges that the applicable securities
laws of the authorities in the International Jurisdiction do not require the
Parent to make any filings or seek any approvals of any kind whatsoever from any
securities regulator of any kind whatsoever in the International Jurisdiction in
connection with the issue and sale or resale of any of the Securities, and      
  (iv) represents and warrants that the acquisition of the Securities by the
Stockholder does not trigger:

 

  A. any obligation to prepare and file a prospectus or similar document, or any
other

 



 10 

 

 

  B. any continuous disclosure reporting obligation of the Parent in the
International Jurisdiction, and

 

    the Stockholder will, if requested by the, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Parent, acting reasonably;

 

  (e) is acquiring the Securities as principal for investment only and not with
a view to, or for, resale, distribution or fractionalization thereof, in whole
or in part, and, in particular, it has no intention to distribute either
directly or indirectly any of the Securities in the United States or to U.S.
Persons (as defined herein);         (f) is outside the United States when
receiving and executing this Agreement;         (g) understands and agrees not
to engage in any hedging transactions involving any of the Securities unless
such transactions are in compliance with the provisions of the Act and in each
case only in accordance with applicable state securities laws;         (h)
acknowledges that it has not acquired the Securities as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Act) in the United States in respect of any of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Stockholder may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the Act and any applicable
state securities laws or under an exemption from such registration requirements
and as otherwise provided herein;         (i) has the legal capacity and
competence to enter into and execute this Agreement and to take all actions
required pursuant hereto and, if the Stockholder is a corporation, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Stockholder;         (j) the entering into of this
Agreement and the transactions contemplated hereby do not result in the
violation of any of the terms and provisions of any law applicable to, or, if
applicable, the constating documents of, the Stockholder, or of any agreement,
written or oral, to which the Stockholder may be a party or by which the
Stockholder is or may be bound;         (k) has duly executed and delivered this
Agreement and it constitutes a valid and binding agreement of the Stockholder
enforceable against the Stockholder;         (l) has received and carefully read
this Agreement and this Stockholder Representation Letter;         (m) (i) has
adequate net worth and means of providing for its current financial needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, and (iii) is able to bear the economic risks of an investment in the
Securities for an indefinite period of time, and can afford the complete loss of
such investment;         (n) has the requisite knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the investment in the Securities and the Company, and the Stockholder
is providing evidence of knowledge and experience in these matters through the
information requested herein;

 



 11 

 

 

  (o) understands and agrees that the Company and others will rely upon the
truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and the Stockholder
Representation Letters, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Stockholder shall promptly notify the Company;         (p) is aware that an
investment in the Company is speculative and involves certain risks, including
the possible loss of the investment;

 

  (q) is purchasing the Securities for its own account for investment purposes
only and not for the account of any other person and not for distribution,
assignment or resale to others, and no other person has a direct or indirect
beneficial interest is such Securities, and the Stockholder has not subdivided
its interest in the Securities with any other person;         (r) is not an
underwriter of, or dealer in, the shares of the Company Common Stock, nor is the
Stockholder participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities;         (s) has made an independent
examination and investigation of an investment in the Securities and the Company
and has depended on the advice of its legal and financial advisors and agrees
that the Parent will not be responsible in anyway whatsoever for the
Stockholder’s decision to invest in the Securities and the Parent;         (t)
if the Stockholder is acquiring the Securities as a fiduciary or agent for one
or more investor accounts, the Stockholder has sole investment discretion with
respect to each such account, and the Stockholder has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;         (u) is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

(v) no person has made to the Stockholder any written or oral representations:

 

  (i) that any person will resell or repurchase any of the Securities,        
(ii) that any person will refund the purchase price of any of the Securities,  
      (iii) as to the future price or value of any of the Securities, or

 

  (iv) that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Company Common Stock on any stock exchange or
automated dealer quotation system; and

 

  (w) acknowledges and agrees that the Parent shall not consider the
Stockholder’s unless the Stockholder provides to Parent , along with an executed
copy of this Agreement and the Stockholder Representation Letter, such other
supporting documentation that the Company or its legal counsel may request to
establish the Stockholder’s qualification as a qualified investor.

 

1.2  The term “U.S. Person” shall have the meaning ascribed thereto in
Regulation S promulgated under the 1933 Act and for the purpose of the Agreement
and this Stockholder Representation Letter includes any person in the United
States.

 

[Signature Page Follows]

 

 12 

 

 

  STOCKHOLDER       LUCKWEL ASIA LIMITED           Name (Please Type or Print)  
    Title (Please Type or Print) (if applicable)       Vistra Corporate Services
Centre, Wickhams Cay II, Road Town   Street Address       Tortola,VG1110   
City, State, Zip Code     British Virgin Islands    Country       1843951  
Social Security Number   (or tax I.D. Number, if an entity)

 

 13 

 

 